Order, Supreme Court, Bronx County (Alan Saks, J.), entered April 25, 2001, which denied defendants’ motion for a severance, unanimously affirmed, without costs.
Plaintiff claims that the first named defendant, her former employer, discriminated against her on the basis of age and sex in denying her equal pay, and that the second named defendant, the company that purchased her former employer’s business, similarly discriminated against her by hiring everyone else similarly situated except her. Defendants’ motion for a severance was properly denied. We note that defendants did not show that they would be prejudiced were plaintiffs’ claims, all ready for trial, tried together (CPLR 603; see, Shan*128ley v Callanan Indus., 54 NY2d 52, 57). Defendants’ contention that they have been deprived of the right to remove one of plaintiffs claims to Federal court is improperly raised for the first time on appeal, and we decline to consider it. We have considered defendants’ other contentions and find them unavailing. Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.